Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that this Statement on Schedule13D with respect to the Common Stock of FriendFinder Networks Inc. of even date herewith is, and any amendments thereto signed by each of the undersigned shall be, filed on behalf of each the undersigned pursuant to and in accordance with the provisions of Rule13d-1(k) under the Securities Exchange Act of 1934, as amended. Date:September 16, 2011 Global Investment Ventures LLC By: /s/ Anthony R. Bobulinski Name: Anthony R. Bobulinski Title: Managing Member Date:September 16, 2011 By: /s/ Anthony R. Bobulinski Anthony R. Bobulinski, individually
